This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 IN THE MATTER OF THE ESTATE
 3 OF GONZALO GONZALES, Deceased

 4 MARCY GONZALES,

 5          Petitioner-Appellee,

 6 v.                                                                                  No. 31,534

 7 MIGUEL GONZALES, et al.,

 8          Respondents,

 9 and

10 ARNOLD LAREZ,

11          Respondent-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF RIO ARRIBA COUNTY
13 Sarah M. Singleton, District Judge

14 B. Cullen Hallmark
15 Santa Fe, NM

16 for Appellee

17 Arnold Larez
18 Dexter, NM

19 Pro Se Appellant
 1                            MEMORANDUM OPINION

 2 VIGIL, Judge.

 3        Appellant Arnold Larez (Larez) appeals from the district court’s dismissal of

 4 his claims for wages and personal property and determination that his claims are

 5 barred by collateral estoppel and res judicata. [RP Vol.13/2543, 2575] Our notice

 6 proposed to affirm and Larez filed a memorandum in opposition. We remain

 7 unpersuaded by Larez’s arguments and therefore affirm.

 8        In response to our notice, Larez states that he and his attorney were not properly

 9 included in the court session that preceded entry of the July 8, 2011 order. [MIO 1]

10 This information does not change our view—as detailed in our notice—that the

11 district court properly ruled that Larez’s claims were barred because of the preclusive

12 effect of prior proceedings and failure to comply with the time limits for presenting

13 claims which arise after the death of a decedent. We further acknowledge Larez’

14 argument that his motion for reconsideration (motion) [RP Vol.13/2457] of the April

15 1, 2011 order dismissing the claims [RP Vol.13/2543] was timely filed. [MIO 1-2]

16 For reasons detailed in our notice, we view his motion as a Rule 1-060(B)(2) NMRA

17 motion and conclude that the district court properly denied Larez’s requested relief.




                                              2
1      For reasons set forth herein and in our notice, we affirm.

2      IT IS SO ORDERED.

3                                             _______________________________
4                                             MICHAEL E. VIGIL, Judge


5 WE CONCUR:



6 _________________________________
7 CELIA FOY CASTILLO, Chief Judge



8 _________________________________
9 CYNTHIA A. FRY, Judge




                                          3